Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group III, claims 8-9, 11, 13, 15 and 18 and without traverse of the elected species of A) 7-hydroxymitragyrine and C) Psychological disorder in the reply filed on 04/22/2022 and B) Purified Psilocybin Derivative in the reply filed on 09/30/2022 is acknowledged.
Claims 1-7, 10, 12, 14, 16-17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
	Claims 8-9, 11, 13, 15 and 18 have been examined on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 11, 13, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8-9, 11, 13 15 and 18 recite a purified psilocybin “derivative" (independent claims 8-9, 11, 13 and 15 read upon withdrawn independent claim 1).  Such language requires derivatization, yet no guidance is provided as to how much or what kind of derivatization is required to meet "derivative" as recited in the claims. Applicant may overcome this rejection by removing instances of “derivative” from the claims. 
All other claims depend directly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-9, 11, 13, 15 and 18 are rejected under pre-AIA  35 USC 103(a) as being unpatentable over Stamets (US 20210251976) in view of Kariman (US 20190255036). 
A method of treating a psychological disorder (see e.g. Applicant’s specification in paragraph [034] such as an anxiety disorder and/or depression and/or psychotic depression and/or bipolar disorder) comprising the step of administering to a subject in need thereof an effective amount of a composition (as a pharmaceutical formulation) comprising A) a purified kratom of the elected species of a 7-hydroxymitragyrine and B) a second active compound of a purified psilocybin “derivative”(?) such as of the elected species of 4-hydroxy-N, N, N-trimethyltryptamine (the common name is aeruginacin) (see e.g. Applicant’s specification in paragraph [024]) and a pharmaceutically acceptable excipient within various amount/ranges is claimed. 
Stamets teaches a composition (as a pharmaceutical) comprising a pysilocybin and/or aeruginascin (4-hydroxy-N, N, N-trimethyltryptamine) and a pharmaceutically acceptable excipient to be administered to a subject with an anxiety disorder and/or depression and/or psychotic depression and/or bipolar disorder therein (see entire document including, e.g. title, abstract, claims, and especially claims 1-2 and 15-16).  Stamets does not expressly teach the further inclusion of the other claimed ingredient of a 7-hydroxymitragyrine therein. 
Kariman beneficially teaches a composition (as a pharmaceutical) comprising 7-hydroxymitragyrine to be administered to a subject with an anxiety disorder and/or depression and/or psychotic depression and/or bipolar disorder therein (see entire document including, e.g. title, abstract, claims, and especially claims 19 and 24).
		It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stamet’s composition (as a pharmaceuic) by further including a 7-hydroxymitragyrine within the Stamet’s composition as taught by the secondary reference (as discussed above), as well as to administer such composition for the same purpose of to be administered to a subject with an anxiety disorder and/or depression and/or psychotic depression and/or bipolar disorder therein.  Moreover, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively be administered to a subject with an anxiety disorder and/or depression and/or psychotic depression and/or bipolar disorder therein and to form a composition for treating an anxiety disorder and/or depression and/or psychotic depression and/or bipolar disorder therein in a subject , because the idea of combining them flows logically from there having been individually taught for the same purpose in the prior art.  The adjustment of other conventional working conditions therein (e.g. determining suitable amount/ratios of each active ingredient within the claimed composition) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Conclusion
 	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/Primary Examiner, Art Unit 1655